Request for reconsideration/other – continued from PTO 303
Continuation of 12 – The request for reconsideration has been considered but does NOT place the application in condition for allowance because:

In response for reconsideration filed May 19, 2021, claims 1, 4, and 7-8 were amended.

Regarding  35 U.S.C. 103(a) applicant’s arguments, see page 7 paragraph 2, page 9, filed May 19, 2021, with respect to claims 1 -5 and 7-12 have been fully considered and are not persuasive.   

Applicant argued that, see page 7 paragraph 3, filed January 19, 2016 with respect to claims 1, 4, and 7-8, “… Claims 1-5 and 7-12 are rejected under AIA  35 U.S.C. § 103 as being unpatentable over U.S. Patent Application Publication No. 2017/0019886 ("Patel") in view of Japanese Patent Application Publication No. 2011-077647 ("Enomoto"). This rejection is respectfully traversed as follows. 
Amended independent claim 1 recites, in part, "wherein the transmitter uses information included in a Physical Sidelink Control Channel (PSCCH) to generate parameters for generating the reference signal to be mapped to the PSSCH when transmitting the D2D signal by applying the second mapping configuration to the PSSCH." As explained below, Applicant Application No. 15/891,297 Docket No.: 17401-580001 respectfully asserts that Patel and Enomoto, whether considered separately or in combination, fail to teach at least the aforementioned limitation of amended independent claim 1. The Examiner recognizes that Patel fails to teach the previous representation of the above-referenced limitation. In this regard, the Examiner states, "Patel however does not explicitly disclose wherein the transmitter uses reference signal configuration information included in a Physical Sidelink Control Channel (PSCCH) 'to generate parameters' for generating the reference signal to be mapped to the PSSCH only when transmitting the D2D signal by applying the second mapping configuration to the PSSCH." Office Action, pp. 5-6. Then, the Examiner cites paragraphs [0086]-[0093] and FIG. 7 of Enomoto to supply that which Patel lacks regarding the previous representation of the above-referenced limitation. Id., p. 6. On this basis, the Examiner contends that "it would be obvious to substitute the uplink and control channels used in D2D by the corresponding sidelink 
However, Applicant respectfully reasserts that Enomoto does not include Table 7 and paragraphs [0086]-[0093]. In this regard Applicant notes that during the Examiner Interview dated December 10, 2020, the Examiner recognized that Enomoto does not include these relied upon portions. In addition, Enomoto is silent regarding PSCCH, PSSCH, and even regarding D2D. Therefore, it would not have been obvious to a person having ordinary skill in the art to modify Patel based on Enomoto to arrive at the above-referenced limitation of amended independent claim 1. 8 For at least the above reasons, it is clear that Patel and Enomoto, whether considered separately or in combination, fail to teach the above-referenced limitation of amended independent claim 1. Similar arguments apply to the other independent claims. 

In response to applicant's argument, the examiner respectfully disagrees with the argument above. As discussed during the interview, Fig.3-6, and para. 0008-0010, 0016, 0056-0064 of Enomoto teaches the cited claim limitations.  Examiner thank applicant for pointing out the typographical error.
	Regarding claim 1, Patel clearly teaches A user device (see Fig.6, a wireless device 600, Fig.2., 115-a, Fig.3, a UE 115-c, Figs.1-5) for a radio communication system supporting Device-to- Device (D2D) communication (see para. 0044-0046, Systems, including those described herein, support low latency D2D by using a low latency physical downlink control channel (uPDCCH) version of a DCI format grant. This includes conveying information for a transmitting UE to send low latency PSCCH (uPSCCH) control and low latency PSSCH (uPSSCH) data) that transmits a D2D signal by mapping a reference signal (see para. 0063, 0094-0095, wireless communications system 100 support low latency communication based on using multiple predefined patterns of data and reference signals, a base station 105 send a downlink control message indicating a transmission pattern selected from the set of patterns. The transmitting UE 115 may send a sidelink control message indicating the transmission pattern to the receiving UE 115 and may then send the sequence of data and reference signals based on the pattern. The receiving UE 115 may identify the pattern based on the received indicator and decode the sequence of data and reference or according to a second mapping configuration (see para. 0069, UE 115-a configure data transmission and transmit using a PSSCH. Resources for PSSCH is configured by higher layer signaling and time resources may directly follow PSCCH, RB allocation may come from the original DCI format grant, and may be replicated in SCI format grant from the UE 115-a, also per para. 0092-0095, Wireless device 600 may operate in a system that supports a first duration TTI and a second, longer duration TTI. The low latency/D2D module 510-a may also include a control messaging module 605, a pattern selection module 610, and a transmission decoding module 615),
wherein the reference signal mapped to the PSSCH is mapped to more symbols in the second mapping configuration than in the first mapping configuration (see para. 0068-0071, Transmissions that support the D2D communication link may be sent while devices operate in a low latency mode. These transmissions may include: transmission of the DCI format grant information from base station 105-a to UE 115-a, transmission of the PSCCH SCI format grant information by UE 115-a to UE 115-b, and transmission of the PSSCH data by UE 115-a to UE 115-b, also per para. 0071, information for UE 115-a to send uPSCCH control and uPSSCH data may be conveyed in a low latency D2D DCI format. In some cases, uPSCCH (i.e., low latency control) is integrated (e.g., interleaved) with uPSSCH (i.e., low latency data). A low latency DCI format may also convey DMRS usage and a number of transmissions or retransmissions of data, including mapping to a set of known patterns of data and DMRS symbols. Various patterns of data and resource signal sequences may be selected from a set of patterns known to devices in the wireless communications system 200, for instance. Not all patterns are necessarily of the same length. By way of example, patterns may be two TTIs {PSSCH is mapped to less symbols in the first mapping configuration} or six TTIs (e.g., two symbols or six symbols {PSSCH is mapped to more symbols in the second mapping configuration}) in duration, see also para. 0008-0009, the apparatus employs in a system that supports a first duration transmission time interval (TTI) and a second duration TTI that is greater than the first duration TTI, and includes means for receiving a control message comprising an indicator of a pattern corresponding to a sequence of data and reference signal transmissions that use the first duration TTI, means for identifying the pattern based at least in part on 
wherein the transmitter uses  Enomoto teaches a user device wherein a transmitter uses information included in a Physical Sidelink Control Channel (PSCCH) “to generate parameters” for generating the reference signal to be mapped to the PSSCH  when transmitting the D2D signal by applying the second mapping configuration to the PSSCH  (see Fig.3-6, para. 0008-0010, 0016, 
 
	Under the broadest reasonable interpretation, the combination of the systems as disclosed by Patel and Enomoto reads upon “A user device for a radio communication system supporting Device-to- Device (D2D) communication, the user device comprising: a transmitter that transmits a D2D signal by mapping a reference signal to a Physical Sidelink Shared Channel (PSSCH) according to a first mapping configuration or according to a second mapping configuration, wherein the reference signal mapped to the PSSCH is mapped to more symbols in the second mapping configuration than in the first mapping configuration, and wherein the transmitter uses  information included in a Physical Sidelink Control Channel (PSCCH) to generate parameters for generating the reference signal to be mapped to the PSSCH when transmitting the D2D signal by applying the second mapping configuration to the PSSCH”, as recites in the claim.

The applicant further argues, Further, even assuming arguendo that a skilled person were to combine Patel and Enomoto in the manner suggested by the Examiner, the combination would still fail to render the amended independent claims obvious, because a person of ordinary skill in the art would have had no motivation to supply the missing elements without the benefit of Applicant's own disclosure as a guide. 
In view of the above, amended independent claims 1, 4, 7, and 8 are patentable over Patel and Enomoto, whether considered separately or in combination. At least by virtue of their dependence, the remaining claims are also patentable over Patel and Enomoto for the same reasons. Accordingly, withdrawal of this rejection is respectfully requested. 

	In response to applicant's argument, the examiner respectfully disagrees with the argument above.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, combining the system of Enomoto with the system of Patel, to provide the functionality of a transmitter uses information included in a Physical Sidelink Control Channel (PSCCH) “to generate parameters” for generating the reference signal to be mapped to the PSSCH  only when transmitting the D2D signal by applying the second mapping configuration to the PSSCH, so as to use the corresponding sidelink channels for D2D communication i.e. apply the mapping to PSSCH and use the PSCCH as the control channel, see Enomoto, paragraphs 1-6.

	Per above cited reasons claims 1, 4, and 7-8 are not allowable.

Additional rejections in view of IDS submitted 4/30/2021

Claim(s) 1, 4, and 7-8 is/are rejected under 35 U.S.C. 102(a)(2) as being obvious  by Yi (WO2015/115743A1).

As per claim 1, Yi teaches A user device for a radio communication system supporting Device-to- Device (D2D) communication, the user device comprising: 
a transmitter that transmits a D2D signal by mapping a reference signal to a Physical Sidelink Shared Channel (PSSCH) according to a first mapping configuration or according to a second mapping configuration (see para. 0088-0090, PSSCH resources are defined using a PSCCH, therefore at least resource configurations and corresponding mapping are defined), wherein the reference signal mapped to the PSSCH is mapped to more symbols in the second mapping configuration than in the first mapping .

Claim(s) 1, 4, and 7-8 is/are rejected under 35 U.S.C. 102(a)(2) as being obvious  by 3GPP("UE procedures related to Sidelink", 3GPP DRAFT; SUBC_14- 020 ---, 3RD GENERATION PARTNERSHIP PROJECT (3GPP), MOBILE COMPETENCE CENTRE ; 650, ROUTE DES LUCIOLES; F-06921 SOPHIA-ANTIPOLIS CEDEX; 12-2014).

As per claim 1, 3GPP teaches A user device for a radio communication system supporting Device-to- Device (D2D) communication, the user device comprising: 
a transmitter that transmits a D2D signal by mapping a reference signal to a Physical Sidelink Shared Channel (PSSCH) according to a first mapping configuration or according to a second mapping configuration (see section 14.1.1, defines two transmission modes with different resource mapping)), wherein the reference signal mapped to the PSSCH is mapped to more symbols in the second mapping configuration than in the first mapping configuration (see section 14.1.1, as the number of resources varies there is at least one mapping that has more resources than another);  and wherein the transmitter uses  information included in a Physical Sidelink Control Channel (PSCCH) to generate parameters for 


/LAKERAM JANGBAHADUR/            Primary Examiner, Art Unit 2469